Shaw, C. J.
We are of opinion that our chancery powers under the insolvent laws should not be exercised, unless it appear that the remedy at law is inadequate. Thayer v. Smith, 9 Met. 469. The only distinction suggested by the plaintiff’s *183counsel between that case and the present, is, that here the bill prays for a discovery. The plaintiff in that case waived an answer on oath, and his bill presented only an ordinary case of fraudulent conveyance, suitable for investigation in a real action by common law evidence. It was there argued, as a ground for jurisdiction, that the court might order the fraudulent deed to be delivered up, and thus remove a cloud upon the title; but it was suggested that nothing could more effectually clear the title than a judgment at law. The fact, that an answer is required on oath in the present case, is not sufficient to distinguish this case from that of Thayer v. Smith; and if the plaintiff’s remedy is properly at law, a discovery may be had in aid of his other evidence. Cases may be imagined, indeed, where the interposition of chancery powers would be desirable; as where the title had gone through several changes, and several parties were insolvent, whose consciences it would be necessary to search. The powers of a court of ?quity ought not to be resorted to, unless a special case is made by the bill, showing that, for the reasons specifically set forth, the plaintiff has no adequate and complete remedy at law. But where no transfer has been made by the supposed fraudulent grantee, and no question of notice to a third person arises, the proper remedy is by a common writ of entry against the grantee. And in general, without a sufficient ground stated in the bill, showing the necessity for the exercise of chancery powers, a bill in equity will not lie.

Bill dismissed without prejudice,